PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/803,811
Filing Date: 5 Nov 2017
Appellant(s): Glass et al.



__________________
Brian Gildea
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The present invention is directed to creating a passive barrier to crawling insects by spraying a substrate onto a surface of various articles of manufacture (see at least paragraph 0065).  De Sloovere et al. discloses the same substrate sprayed onto various surfaces to create a passive barrier to crawling insects (see at least paragraphs 0166-0185).  De Sloovere et al. discloses a variety of uses including for helping dogs (see paragraphs 0005, 0123) and that the substrate is effective on ants, fleas, ticks, etc. (see paragraph 0071).
The examiner notes that the appellant has not presented arguments directed to whether De Sloovere et al. discloses or teaches the claimed passive barrier composition found in claim 1, part a). Therefore, as set forth in the rejection of claim 1, De Sloovere et al. is considered to fully disclose the claimed passive barrier.
The appellant argues in 7.B. that “De Sloovere et al. simply does not teach the claimed element: “arranging said substrate such that the coating has an incline of at least 20 degrees to the horizontal plane””, which is the limitation of part b) of claims 1 and 8.    The appellant argues on page 5 that “the Office resorts to speculation, imagination and bald assertion to supply the requisite, but clearly missing, elements needed to support the rejection.”  The examiner respectfully disagrees.    As cited in the rejection, paragraph 0265 states “The composition was sprayed on faces (plural, emphasis added) of a box, in which, after drying of the sprayed composition, blood sucking parasites were placed.”  When taken in proper context, one of ordinary skill in the art would understand that spraying faces of a box in 
De Sloovere et al. also directly discloses treating several substrates that inherently include inclined surfaces.  These substrates include plants, seeds, rooms and confined spaces such as computer boxes, reclosable corks and stoppers, and walls (see at least paragraphs 0171-0180).  Therefore, De Sloovere et al. discloses and/or teaches “arranging said substrate such that the coating has an incline of at least 20 degrees to the horizontal plane”.











Respectfully submitted,
/RICHARD G DAVIS/			04/01/2021Primary Examiner, Art Unit 3644                                                                                                                                                                                                        
Conferees:
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.